Citation Nr: 0430106	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a hip disability.

6.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a left knee disability and a left 
ankle disability, and denied claims for service connection 
for a right ankle disability, a right knee disability, a hip 
disability, and a back disability.  In August 2004, the 
veteran testified at a videoconference hearing before the 
undersigned member of the Board.  

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen claims 
for service connection for left knee and left ankle 
disabilities, and entitlement to service connection for a hip 
disability.  The remand at the end of the decision addresses 
the issues of entitlement to service connection for right 
ankle, right knee, and back disabilities.  



FINDINGS OF FACT

1.  In an April 1969 decision, the RO denied the veteran's 
claim for service connection for a left knee disability.  
Evidence received since that time is cumulative or redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  In an April 1969 decision, the RO denied the veteran's 
claim for service connection for a left ankle disability.  
Evidence received since that time is cumulative or redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran does not currently have a hip disability 
which was present in or otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left knee 
disability, and the April 1969 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left ankle 
disability, and the April 1969 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A hip disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1967 to December 1968.  Service medical records dated in 
September 1965 note the existence of pes planus and no excess 
mobility of the left knee in the lateral plane.  His 
induction examination in January 1967 notes mild laxity in 
the left knee.  X-rays of both ankles taken in January 1967 
were negative.  Records from February 1967 show complaints of 
pain in the ankles and knee, with no objective findings and 
negative X-rays.  Pes planus was indicated at this time.  In 
July 1967 it was indicated that he injured his left ankle 
playing basketball.  A sprain of the ankle was noted.  X-rays 
showed no significant abnormality of the left ankle.  In 
December 1967 he again complained of pain in both ankles.  In 
January 1968 it was noted that his left knee had given way 
again, and that this problem was noted at the time of 
induction.  One inch atrophy of the left quad was indicated 
at this time, but X-rays were negative for evidence of 
fracture or dislocation or other bone pathology.  Also in 
January 1968, it was indicated that he was having problems 
with an old right knee injury.  X-rays were negative.  In 
October 1968 it was indicated that he hit his knee playing 
football.  There was no swelling and no area of fracture, but 
he was slightly tender to touch.  In November 1968 he was 
noted as having a mild lumbosacral strain.  His November 1968 
separation examination is negative for any indication of a 
chronic knee, ankle, back, or hip disability.  On a November 
1968 report of medical history, it was indicated that he had 
cramps in his legs in basic training, was told in basic 
training that he might have a slight case of arthritis, and 
had injured his back in an automobile accident three years 
previously.

In March 1969, the veteran was given a VA examination.  He 
complained of pain and problems with his left knee and left 
ankle.  On examination of the left knee there was no evidence 
of swelling.  The medial and lateral collateral ligaments 
were stable, and the anterior cruciate ligaments were also 
stable.  There was no patellofemoral pain.  There was no pain 
to palpation in the left knee joint.  There was no evidence 
of joint swelling or synovial thickening.  There was no 
quadriceps or calf atrophy.  The left ankle examination was 
also normal.  There was full range of motion both at the 
talo-tibial joint and the subtalar area.  On palpation he 
complained subjectively about pain over the anterior portion 
of the lateral collateral ligament of the ankle but there was 
no thickening in this area.  There was no tenderness to the 
posterior tibial tendon sheath.  The examiner deferred final 
diagnoses regarding the left knee and left ankle pending 
receipt and review of
X-rays of both.

In April 1969, the RO denied service connection for a left 
knee disability and a left ankle disability.  The veteran did 
not appeal this decision, and it became final.

Private medical records from 1997 show the veteran undergoing 
right hip replacement surgery in September 1997 after being 
diagnosed with right hip arthritis following complaints of 
right hip pain since the previous summer. 

In October 2000, the veteran submitted his application to 
reopen his claims for service connection for left knee and 
left ankle disabilities, and his claims for service 
connection for right ankle, right knee, hip, and back 
disabilities.

Private medical records from 2001 show the veteran being seen 
with complaints regarding his back and lower extremities.  He 
reported that his left side bothered him more than his right, 
and said that he had swelling in his knees and ankles with 
prolonged standing.  Assessments from April 2001 included 
spondylosis of the spine, loosening of the right acetabular 
component of the right hip following a total hip replacement, 
and degenerative joint disease of the left hip and left knee.  
X-rays taken of the lower legs in May 2001 showed significant 
degenerative disease in the left ankle with less severe 
degenerative changes in the right ankle, and mild 
degenerative disease in the knees.  Records from July 2001 
show complaints of bilateral hip pain along with left ankle 
and left knee pain, as well as pes planus in the left lower 
extremity.  Evaluation at this time showed osteoarthritis of 
the left hip by X-ray, minimal joint narrowing of the left 
knee by X-ray which was suggestive of internal derangement, 
and 50 percent narrowing of the left ankle suggesting 
osteoarthritis.  Other assessments from 2001 include 
degenerative joint disease of multiple joints including the 
cervical spine, lumbosacral spine, knees, and hips, and pes 
planus.  

In 2004, lay statements were received from the veteran's 
pastor, brother, mother-in-law, brother-in-law, and spouse.  
These statements suggest that the veteran was a healthy and 
active man prior to his military service, but had problems 
with his ankles, knees, hips, and back during service which 
caused him physical limitations following his military 
service.

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  He said 
that he injured his left knee while playing basketball during 
service.  He reported that he put ice on the knee and used a 
wrap, but still had pain in the knee.  He said the knee was 
looked at in 1969 but he was told that nothing was wrong with 
the ligaments.  He stated that he was first told that 
something was wrong with the knee approximately 10 to 15 
years after service.  He said he was told that he had 
arthritis of the knee at this time.  He indicated that he 
currently still had pain in the knee and giving way of the 
knee.  He said the knee swelled up if he was on it for very 
long.  He reported that he was limited in his physical 
activities.  He said that he first experienced problems with 
his left ankle during basic training.  He said orthopedic 
adjustments were made to his footwear, but this did not 
eliminate the pain.  He indicated that he later sprained his 
left ankle during service, and still had pain in the ankle 
currently.  He testified that he also experienced problems 
with his right ankle during basic training, and still had 
pain in the ankle following use.  He said he first saw a 
doctor for his ankle problems approximately 15 to 20 years 
after service.  Regarding his hips, he stated that his normal 
gait was altered because of pain in his knees and feet, and 
this affected his hips.  He said he had to sleep on the floor 
and had difficulty using steps because of his hips.  He said 
that his back caused him constant pain, and prevented him 
from being able to sit for a long period of time.  He 
reported that his right knee gave out occasionally, and was 
painful but not as painful as his left knee.  He indicated 
his belief that his right knee, hip, and back disabilities 
were the result of his left knee and left ankle disabilities.  
He stated that his physical conditions had reduced the 
quality of his life and caused him to be in constant pain.



II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in September 2003 and in the August 2003 statement of 
the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claims on appeal.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  The appellant was 
advised to provide VA with information concerning any 
evidence he wanted VA to obtain or to submit the evidence 
directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  New and material evidence for service connection for a 
left knee disability

An RO decision in April 1969 denied service connection for a 
left knee disability.  Such decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In October 2000, the veteran applied to reopen the previously 
denied claim for service connection for a left knee 
disability.  As applicable to the present appeal, "new and 
material evidence" means evidence not previously submitted 
to VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran applied to 
reopen his claim prior to this date, and thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).]

At the time of the RO's decision in April 1969, the veteran's 
service medical records were considered.  The RO found that 
such records showed that the veteran's left knee disability 
pre-existed service, and that any injury received during 
service was acute and transitory and did not permanently 
aggravate the pre-service disability.  Thus, the claim for 
service connection was denied.

Evidence received since the RO's April 1969 decision includes 
a 1969 VA examination and several private medical records 
dated in 2001.  The 1969 VA examination shows normal findings 
regarding the left knee, and the 2001 private medical records 
show degenerative joint disease of the left knee and minimal 
joint narrowing of the left knee by X-ray which was 
suggestive of internal derangement.  While some of this 
additional evidence is new in that it shows the existence of 
degenerative joint disease and possible internal derangement 
which were not shown at the time of the RO's 1969 decision, 
the additional evidence submitted is not material, as it does 
not show that any diagnosed left knee disability is related 
to service, or that arthritis of the left knee was present 
within one year following service as required for service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  Such evidence is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156.

Since the RO's 1969 decision, the veteran has again asserted 
that he has a left knee disability which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements on such are not material 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board concludes that new and material evidence has not 
been submitted since the 1969 RO decision.  Thus the claim 
for service connection for a left knee disability is not 
reopened, and the 1969 RO decision remains final.

B.  New and material evidence for service connection for a 
left ankle disability

An RO decision in April 1969 denied service connection for a 
left ankle disability.  Such decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In October 2000, the veteran applied to reopen the previously 
denied claim for service connection for a left ankle 
disability.  As set forth above and applicable to the present 
appeal, "new and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

At the time of the RO's decision in April 1969, the veteran's 
service medical records were considered.  The RO found that 
such records showed that the veteran's left ankle disability 
pre-existed service, and that any injury received during 
service was acute and transitory and did not permanently 
aggravate the pre-service disability.  Thus, the claim for 
service connection was denied.

Evidence received since the RO's April 1969 decision includes 
a 1969 VA examination and several private medical records 
dated in 2001.  The 1969 VA examination shows normal findings 
regarding the left ankle, and the 2001 private medical 
records show significant degenerative disease of the left 
ankle and 50 percent narrowing of the left ankle suggesting 
osteoarthritis.  While some of this additional evidence is 
new in that it shows the existence of degenerative joint 
disease/osteoarthritis which was not shown at the time of the 
RO's 1969 decision, the additional evidence submitted is not 
material, as it does not show that any diagnosed left ankle 
disability is related to service, or that arthritis of the 
left ankle was present within one year following service as 
required for service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  Such evidence is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.

Since the RO's 1969 decision, the veteran has again asserted 
that he has a left ankle disability which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez, supra.  Moreover, 
as a layman the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such are not material evidence.  See Bostain, 
supra.  

The Board concludes that new and material evidence has not 
been submitted since the 1969 RO decision.  Thus the claim 
for service connection for a left ankle disability is not 
reopened, and the 1969 RO decision remains final.

C.  Service connection for a hip disability
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for any 
indication of complaints of or treatment for a hip 
disability.  A chronic hip disability was not diagnosed 
during service.  Post-service medical records are negative 
for a hip condition until 1997, nearly 30 years after 
service, when private medical records show the veteran 
undergoing right hip replacement surgery.  Subsequent 
treatment records show complaints of bilateral hip pain and 
degenerative joint disease/osteoarthritis of both hips.  

There is no competent medical evidence of record which links 
any current hip disability to the veteran's military service, 
or which shows that arthritis of the hips was present within 
the year following service such that service connection on a 
presumptive basis is warranted.  The only evidence relating a 
hip disability to the veteran's military service is his own 
assertions.  As a layman, the veteran has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent evidence 
which would indicate that any current hip disability is the 
result of any event, injury, or disease occurring in service.  
There are no proven predicate facts upon which a doctor could 
give a competent nexus opinion.  See 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that at his videoconference hearing, the 
veteran asserted that his hip disability was the result of 
his left knee and left ankle disabilities.  However, as 
neither of these conditions are service connected, service 
connection for a hip disability as secondary to either of 
these conditions is not warranted.  See 38 C.F.R. § 3.310.

The weight of the evidence demonstrates that any current hip 
disability began many years after service and was not caused 
by any incident of service.  The condition was not incurred 
in or aggravated by the veteran's military service.  As the 
preponderance of the evidence is against the claim for 
service connection for a hip disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The application to reopen a claim for service connection for 
a left knee disability is denied.

The application to reopen a claim for service connection for 
a left ankle disability is denied.

Service connection for a hip disability is denied.


REMAND

The remaining issues on appeal are service connection for a 
right ankle disability, a right knee disability, and a back 
disability.  In the judgment of the Board, there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records and post-service 
medical records show treatment for each of the indicated 
conditions.  However, the veteran has not been given VA 
examinations which address the existence and etiology of 
these indicated conditions.  The Board finds that such should 
be accomplished prior to further adjudication of these 
claims.  Additionally, any updated treatment records should 
also be obtained.  

In view of the foregoing, these issues are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for a right ankle disability, a 
right knee disability, and a back 
disability from 2001 to the present.  The 
RO should obtain copies of the related 
medical records which are not already in 
the claims folder. 

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current right ankle disability, right 
knee disability, and back disability.  
The claims folder should be provided to 
and reviewed by the examiner.  The 
examiner should diagnose all current 
disorders involving the claimed 
conditions.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of the current 
disorders, including any relationship 
with the veteran's military service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for a right ankle 
disability, a right knee disability, and 
a back disability.  If the claims are 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required on the part of the appellant until he receives 
further notice from the RO.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



